Bland ford, Justice.
The complainants, the plaintiffs in error, filed their bill against the defendant, wherein they claimed certain lands which had been set apart as a homestead to their father for their benefit in 1869, and they exhibited to the bill the homestead proceedings by which it appeared that the ordinary had set apart the lands as a homestead before the surveyor bad made bis return and before be bad sworn to the same. Upon demurrer, the court sustained the same, and dismissed the bill, and with this decree of the chancellor this court concurs. See Code, §2008.
Judgment affirmed.